UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08788 Templeton Russia and East European Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 3/31 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. AGROTON PUBLIC LTD Meeting Date:AUG 07, 2012 Record Date:AUG 02, 2012 Meeting Type:ANNUAL Ticker:AGT Security ID:M02420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for FYs 2009, 2010, and 2011 Management For Against 2 Remove Baker Tilly Klitou & Partners as Auditors Management For Against 3 Approve KPMG Limited as Auditors and Authorize Board to Fix Their Remuneration Management For Against 4 Approve Allocation of Income and Omission of Dividends for FYs 2010 and 2011 Management For For 5 Approve Remuneration of Directors Management For For 6 Other Business Management For Against 7 Reelect Iurii Zhuravlov as Director Management For For 8 Reelect Tamara Lapta as Director Management For For 9 Reelect Larysa Orlova as Director Management For For 10 Reelect Borys Supikhanov as Director Management For Against 11 Reelect Volodymyr Kudryavtsev as Director Management For For BANK OF GEORGIA HOLDINGS PLC Meeting Date:MAY 23, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:BGEO Security ID:G08195102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Neil Janin as Director Management For For 5 Re-elect Irakli Gilauri as Director Management For For 6 Re-elect David Morrison as Director Management For For 7 Re-elect Allan Hirst as Director Management For For 8 Re-elect Alasdair Breach as Director Management For For 9 Re-elect Kaha Kiknavelidze as Director Management For For 10 Re-elect Ian Hague as Director Management For For 11 Re-elect Hanna Loikkanen as Director Management For For 12 Appoint Ernst & Young LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CTC MEDIA, INC. Meeting Date:APR 30, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:CTCM Security ID:12642X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Werner Klatten Management For For 1.2 Elect Director Dmitry Lebedev Management For For 1.3 Elect Director Jorgen Madsen Lindemann Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For DIXY GROUP OJSC Meeting Date:JUN 28, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:DIXY Security ID:X1887L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Approve New Edition of Charter Management For Against 3 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends Management For For 4 Fix Number of Directors Management For For 5.1 Elect Igor Kesayev as Director Management None Against 5.2 Elect Sergey Katsiev as Director Management None Against 5.3 Elect Dmitry Rishchenko as Director Management None Against 5.4 Elect Ilya Yakubson as Director Management None Against 5.5 Elect Toms Berzin as Director Management None Against 5.6 Elect Xavier Fernandes Rosado as Director Management None Against 5.7 Elect Aleksandr Prisyazhnyuk as Director Management None For 5.8 Elect Aleksey Krivoshapko as Director Management None Against 5.9 Elect Denis Spirin as Director Management None Against 5.10 Elect Denis Kulikov as Director Management None Against 5.11 Elect Vladimir Katzman as Director Management None Against 6 Approve Remuneration of Directors Management For For 7.1 Elect Yevgeniy Rudaev as Member of Audit Commission Management For For 7.2 Elect Svetlana Ledneva as Member of Audit Commission Management For For 7.3 Elect Aleksei Fuchkin as Member of Audit Commission Management For For 8 Ratify Auditor Management For For 9 Approve Regulations on Management Management For Against 10 Approve Large-Scale Transaction Management For Against DRAGON OIL PLC Meeting Date:APR 30, 2013 Record Date:APR 28, 2013 Meeting Type:ANNUAL Ticker:DRS Security ID:G2828W132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3.a Reelect Mohammed Al Ghurair as a Director Management For Abstain 3.b Reelect Abdul Al Khalifa as a Director Management For For 3.c Reelect Ahmad Sharaf as a Director Management For For 3.d Reelect Ahmad Al Muhairbi as a Director Management For For 3.e Reelect Saeed Al Mazrooei as a Director Management For For 3.f Reelect Thor Haugnaess as a Director Management For For 4 Approve Remuneration Report Management For Against 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Authorise General Meetings Outside the Republic of Ireland Management For For 7 Authorise the Company to Call EGM with Two Weeks Notice Management For For 8 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 9 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 10 Authorise Share Repurchase Program and Reissuance of Shares Management For For E.ON RUSSIA OJSC Meeting Date:FEB 21, 2013 Record Date:DEC 03, 2012 Meeting Type:SPECIAL Ticker:EONR Security ID:X2156X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of Board of Directors Management For Did Not Vote 2.1 Elect Maksim Shirokov as Director Management None Did Not Vote 2.2 Elect Albert Reutersberg as Director Management None Did Not Vote 2.3 Elect Guenter Ruemmler as Director Management None Did Not Vote 2.4 Elect Sergey Guriev as Director Management None Did Not Vote 2.5 Elect Karl-Heniz Feldmann as Director Management None Did Not Vote 2.6 Elect Reiner Hartmann as Director Management None Did Not Vote 2.7 Elect Mike Winkel as Director Management None Did Not Vote 2.8 Elect Sergey Malinov as Director Management None Did Not Vote 2.9 Elect Jorgen Kildahl as Director Management None Did Not Vote 3 Amend Charter Management For Did Not Vote 4 Amend Regulations on Management Management For Did Not Vote 5 Amend Regulations on Board of Directors Management For Did Not Vote EGIS PHARMACEUTICALS PLC. Meeting Date:JAN 30, 2013 Record Date:JAN 28, 2013 Meeting Type:ANNUAL Ticker: Security ID:X1897P128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board of Directors Report on Company's Business Performance in 2011/2012 in Accordance with International Financial Reporting Standards (IFRS) Management For For 2 Approve Supervisory Board Opinion on Report Prepared in Accordance with IFRS Management For For 3 Approve Auditor's Opinion on Report Prepared in Accordance with IFRS Management For For 4 Approve Audit Committee's Opinion on Report Prepared in Accordance with IFRS Management For For 5 Approve Board of Directors Report on Company's Business Performance in 2011/2012 in Accordance with Hungarian Accounting Law (HAL) Management For For 6 Approve Allocation of Income and Dividends of HUF 240 per Share Management For Against 7 Approve Supervisory Board Opinion on Report Prepared in Accordance with HAL Management For For 8 Approve Auditor's Opinion on Report Prepared in Accordance with HAL Management For For 9 Approve Audit Committee's Opinion on Report Prepared in Accordance with HAL Management For For 10 Approve Board of Directors Report on Company's Business Performance in 2011/2012 in Accordance with IFRS Management For For 11 Approve Supervisory Board Opinion Report Prepared in Accordance with IFRS Management For For 12 Approve Auditor's Opinion on Report Prepared in Accordance with IFRS Management For For 13 Approve Audit Committee's Opinion on Report Prepared in Accordance with IFRS Management For For 14 Approve Resignation of Ange Diaz as Director and Elect Christian Sauveur as Member of Board of Directors Management For For 15.1 Elect Balazs Gasztonyi and Gabor Istvan Nagy, Dr., and Reelect Imre Nagy as Representatives of Employee Shareholders to the Board Management For For 15.2 Reelect Mrs Balint Konrad, Dr. as Supervisory Board Member Management For For 15.3 Elect Eszter Felsmanne Boloni (Eszter Boloni, Mrs. Felsman), as Supervisory Board Member Management For For 15.4 Reelect Andor Kovacs as Supervisory Board Member Management For For 15.5 Reelect Georges Radvanyi as Supervisory Board Member Management For For 15.6 Reelect Laszlo Reszegi, Dr. as Supervisory Board Member Management For For 16.1 Elect Eszter Felsmanne Boloni (Eszter Boloni, Mrs. Felsman) as Audit Committee Member Management For For 16.2 Reelect Georges Radvanyi as Audit Committee Member Management For For 16.3 Reelect Laszlo Reszegi, Dr. as Audit Committee Member Management For For 17 Approve Remuneration of Corporate Officers Management For For 18 Approve Ernst & Young Konyvvizsgalo Kft as Auditor and Authorize Board to Fix Its Remuneration Management For For 19 Approve Report on Corporate Governance Management For For 20 Withdraw Resolution of General Meeting Re: Exercising of Employer's Right Management For For 21 Amend Articles of Association Re: Shareholders' Register, Record Date Management For For GAZPROM OAO Meeting Date:JUN 28, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:GAZP Security ID:368287207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4 Approve Dividends Management For For 5 Approve Procedure of Dividend Payment Management For For 6 Ratify ZAO PricewaterhouseCoopers as Auditor Management For For 7 Approve Remuneration of Directors Management For Against 8 Approve Remuneration of Members of Audit Commission Management For For 9 Amend Charter Management For For 10 Amend Regulations on General Meetings Management For For 11 Approve New Edition of Regulations on Audit Commission Management For For 12.1 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Agreements Management For For 12.2 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Agreements Management For For 12.3 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Agreements Management For For 12.4 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Facility Agreement Management For For 12.5 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Facility Agreement Management For For 12.6 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Facility Agreement Management For For 12.7 Approve Related-Party Transaction with OAO Bank Rossiya Re: Loan Facility Agreement Management For For 12.8 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts Management For For 12.9 Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds Management For For 12.10 Approve Related-Party Transaction with OAO Gazprombank, OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Management For For 12.11 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Management For For 12.12 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 12.13 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Forward/Swap Conversion Operations Management For For 12.14 Approve Related-Party Transaction with OAO Bank VTB Re: Deposit Agreements Management For For 12.15 Approve Related-Party Transaction with OAO Gazprombank Re: Deposit Agreements Management For For 12.16 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Deposit Agreements Management For For 12.17 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 12.18 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 12.19 Approve Related-Party Transaction with OAO Bank VTB Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 12.20 Approve Related-Party Transaction with OAO Gazprombank: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 12.21 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Guarantees to Tax Authorities Management For For 12.22 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Guarantees to Tax Authorities Management For For 12.23 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Agreements on Guarantees to Tax Authorities Management For For 12.24 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Infrastructure Facilities at Railway Stations Management For For 12.25 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Tank Cars Management For For 12.26 Approve Related-Party Transaction with DOAO Tsentrenergogaz Re: Agreements on Temporary Possession and Use of Building and Equipment Management For For 12.27 Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.28 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Temporary Possession and Use of Non-residential Premises Management For For 12.29 Approve Related-Party Transaction with OAO Gazprom Neftekhim Salavat Re: Agreements on Temporary Possession and Use of Gas Condensate Pipeline Management For For 12.30 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.31 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Telecommunications Management For For 12.32 Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.33 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.34 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.35 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.36 Approve Related-Party Transaction with OOO Gazprom Komplektatsiya Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.37 Approve Related-Party Transaction with OAO Gazprombank and OOO Gazprom Export Re: License to Use OAO Gazprom's Trademarks Management For For 12.38 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreements on Temporary Possession and Use of Gas Distribution System Management For For 12.39 Approve Related-Party Transactions with OOO Gazprom Investoproekt: Re: Provision of Consulting Services Management For For 12.40 Approve Related-Party Transaction with OAO Druzhba Re: Agreements on Temporary Possession and Use of Facilities of Druzhba Vacation Center Management For For 12.41 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreements on Sale of Commercial Products Owned by Gazprom Management For For 12.42 Approve Related-Party Transaction with OAO Severneftegazprom Re: Agreements on Delivery of Gas Management For For 12.43 Approve Related-Party Transaction with OAO Tomskgazprom Re: Agreements on Transportation of Gas Management For For 12.44 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Transportation of Gas Management For For 12.45 Approve Related-Party Transaction with OAO NOVATEK Re: Agreements on Transportation of Gas Management For For 12.46 Approve Related-Party Transaction with OAO NOVATEK Re: Agreements on Arranging of Injection and Storage of Gas Management For For 12.47 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreements on Transportation of Gas Management For For 12.48 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Infrastructure Facilities Management For For 12.49 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Agreement on Forward Transactions, and Currency Purchase/Sale Transactions Management For For 12.50 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.51 Approve Related-Party Transaction with a/s Latvijas Gaze Re: Agreements on Sale of Gas; Arranging of Injection, and Storage of Gas Management For For 12.52 Approve Related-Party Transaction with AB Lietuvos Dujos Re: Agreements on Sale and Transportation of Gas Management For For 12.53 Approve Related-Party Transaction with AO Moldovagaz Re: Agreements on Sale and Transportation of Gas Management For For 12.54 Approve Related-Party Transaction with KazRosGaz LLP Re: Agreements on Transportation of Gas Management For For 12.55 Approve Related-Party Transaction with OAO Beltransgaz Re: Agreements on Sale and Transportation of Gas Management For For 12.56 Approve Related-Party Transaction with GAZPROM Germania GmbH Re: Agreements on Transportation of Gas Management For For 12.57 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Start-Up and Commissioning Work Management For For 12.58 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreements on Start-Up and Commissioning Work Management For For 12.59 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Start-Up and Commissioning Work Management For For 12.60 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreements on Start-Up and Commissioning Work Management For For 12.61 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreements on Investment Projects Management For For 12.62 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Investment Projects Management For For 12.63 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Investment Projects Management For For 12.64 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreements on Investment Projects Management For For 12.65 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Service Agreement on Partial Liquidation of Gas Pipeline Management For For 12.66 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Property Insurance Management For For 12.67 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Environment, Life, Health, and Individual Property Insurance Management For For 12.68 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Environment, Life, Health, and Individual Property Insurance Management For For 12.69 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance in Connection with Customs Operations Management For For 12.70 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Management For For 12.71 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees, Their Familiy Members, and Retired Former Employees Management For For 12.72 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Transportation Vehicles Owned By Gazprom Management For For 12.73 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Management For For 12.74 Approve Related-Party Transaction with OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks Management For For 12.75 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance During Business Assignment Management For For 12.76 Approve Related-Party Transaction with Multiple Parties Re: Agreements on Arranging Stocktaking of Property Management For For 12.77 Approve Related-Party Transaction with ZAO Yamalgazinvest, and OOO Temryukmortrans, OAO Gazpromtrubinvest, and Gazprom (UK) Limited Re: License to Use OAO Gazprom's Trademarks Management For For 12.78 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: License to Use OAO Gazprom's Trademarks Management For For 12.79 Approve Related-Party Transaction with OAO Gazprombank Re: License to Use OAO Gazprom's Trademarks Management For For 12.80 Approve Related-Party Transaction with GAZPROM Germania GmbH Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 12.81 Approve Related-Party Transaction with OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks Management For For 12.82 Approve Related-Party Transaction with Gazprom Marketing and Trading Limited Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 12.83 Approve Related-Party Transaction with OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 12.84 Approve Related-Party Transaction with OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 12.85 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Delivery of Gas Management For For 13.1 Elect Andrey Akimov as Director Management None Against 13.2 Elect Farit Gazizullin as Director Management None Against 13.3 Elect Viktor Zubkov as Director Management None Against 13.4 Elect Elena Karpel as Director Management None Against 13.5 Elect Timur Kulibayev as Director Management None Against 13.6 Elect Vitaliy Markelov as Director Management None Against 13.7 Elect Viktor Martynov as Director Management None Against 13.8 Elect Vladimir Mau as Director Management None Against 13.9 Elect Aleksey Miller as Director Management None Against 13.10 Elect Valery Musin as Director Management None For 13.11 Elect Mikhail Sereda as Director Management None Against 14.1 Elect Viktor Antoshin as Member of Audit Commission Management For Against 14.2 Elect Dmitry Arkhipov as Member of Audit Commission Management For For 14.3 Elect Andrey Belobrov as Member of Audit Commission Management For Against 14.4 Elect Vadim Bikulov as Member of Audit Commission Management For For 14.5 Elect Mikhail Kuzovlev as Member of Audit Commission Management For Against 14.6 Elect Marina Mikhina as Member of Audit Commission Management For Against 14.7 Elect Lidiya Morozova as Member of Audit Commission Management For Against 14.8 Elect Anna Nesterova as Members of Audit Commission Management For For 14.9 Elect Georgiy Nozadze as Member of Audit Commission Management For For 14.10 Elect Yuriy Nosov as Member of Audit Commission Management For For 14.11 Elect Karen Oganyan as Member of Audit Commission Management For For 14.12 Elect Aleksandr Yugov as Member of Audit Commission Management For For GLOBALTRANS INVESTMENT PLC Meeting Date:APR 19, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:GLTR Security ID:37949E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Early Termination of Powers of Board of Directors Management For For 5 Approve Increase in the Size of Board Management For For 6 Elect Alexander Eliseev as Director Management For For 7 Elect Michael Zampelas as Director and Approve His Remuneration Management For For 8 Elect George Papaioannou as Director and Approve His Remuneration Management For For 9 Elect J. Carroll Colley as Director and Approve His Remuneration Management For For 10 Elect Johann Franz Durrer as Director and Approve His Remuneration Management For For 11 Elect Sergey Maltsev as Director Management For For 12 Elect Mikhail Loganov as Director and Approve His Remuneration Management For For 13 Elect Elia Nicolaou as Director and Approve His Remuneration Management For For 14 Elect Konstantin Shirokov as Director Management For For 15 Elect Andrey Gomon as Director Management For For 16 Elect Alexander Storozhev as Director Management For For 17 Elect Alexander Tarasov as Director Management For For 18 Elect Marios Tofaros as Director Management For For 19 Elect Sergey Tolmachev as Director Management For For 20 Elect Melina Pyrgou as Director Management For For IG SEISMIC SERVICES PLC Meeting Date:JUN 14, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:IGSS Security ID:449597202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint Ernst & Young LLC as Auditors and Authorise Their Remuneration Management For For 3a Elect Boris Aleshin as Director Management For For 3b Elect Peter O'Brien as Director Management For For 3c Elect Sergey Generalov as Director Management For For INTEGRA GROUP Meeting Date:DEC 03, 2012 Record Date:NOV 14, 2012 Meeting Type:SPECIAL Ticker: Security ID:45822B205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Felix Lubashevsky as Director Management For For 1b Reelect Iosif Bakaleynik as Director Management For For 1c Reelect Antonio Mejia as Director Management For For KAZMUNAIGAS EXPLORATION PRODUCTION JSC Meeting Date:NOV 06, 2012 Record Date:OCT 02, 2012 Meeting Type:SPECIAL Ticker: Security ID:48666V204 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Approve Meeting Agenda Management For For A2 Elect Chairman of Meeting Management For For 1 Amend Charter Management For For 2 Amend Company's Corporate Governance Code Management For For KAZMUNAIGAS EXPLORATION PRODUCTION JSC Meeting Date:APR 16, 2013 Record Date:APR 01, 2013 Meeting Type:SPECIAL Ticker: Security ID:48666V204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Timur Bimagambetov as Director Management None Against 1.2 Elect Philip Dayer as Director Management None For 1.3 Elect Lyazzat Kiinov as Director Management None Against 1.4 Elect Abat Nurseitov as Director Management None Against 1.5 Elect Assiya Syrgabekova as Director Management None Against 1.6 Elect Edward Walshe as Director Management None For 2.1 Determine Terms of Powers of Directors Management For For 2.2 Approve Remuneration of Directors Management For For KAZMUNAIGAS EXPLORATION PRODUCTION JSC Meeting Date:MAY 21, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker: Security ID:48666V204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Annual Report Management For For 4 Receive Results of Shareholders Appeals on Actions of Company and Its Officials Management For For 5 Receive Report on Remuneration of Directors and Members of Management Board in 2012 Management For For 6 Approve Report on Activities of Board of Directors and Management Board in Fiscal 2012 Management For For KCELL JSC Meeting Date:MAY 24, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker: Security ID:48668G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman and Secretary of Meeting; Approve Meeting Procedures Management For For 2 Approve Meeting Agenda Management For For 3 Fix Size and Term of Office of Vote Counting Commission; Elect Members of Vote Counting Commission Management For For 4 Ratify PricewaterhouseCoopers as Auditor Management For For 5 Approve Annual Financial Statements Management For For 6 Approve Allocation of Income and Dividends of TNG 162.01 per Share Management For For 7 Elect Member to the Board of Directors Management For Against KUZBASSKAYA TOPLIVNAYA KOMPANIYA JSC Meeting Date:OCT 16, 2012 Record Date:SEP 10, 2012 Meeting Type:SPECIAL Ticker:KBTK Security ID:X4727Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect General Director (CEO) Management For For 2 Amend Charter and Regulations on Board of Directors Re: Meetings of Board of Directors Management For For 3 Amend Charter and Regulations on General Meetings Management For For 4 Amend Charter and Regulations on General Meetings Management For For KUZBASSKAYA TOPLIVNAYA KOMPANIYA JSC Meeting Date:APR 15, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:KBTK Security ID:X4727Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends of RUB 5 per Share Management For For 5.1 Elect Eduard Alekseenko as Director Management None Against 5.2 Elect Ivan Gepting as Director Management None Against 5.3 Elect Vadim Danilov as Director Management None Against 5.4 Elect Denis Evstratenko as Director Management None Against 5.5 Elect Denis Kulikov as Director Management None Against 5.6 Elect Igor Prokudin as Director Management None Against 5.7 Elect Denis Spirin as Director Management None Against 5.8 Elect Alexander Williams as Director Management None For 5.9 Elect Yury Fridman as Director Management None Against 6 Approve Remuneration of Directors Management For For 7.1 Elect Zoya Osmanova as Member of Audit Commission Management For For 7.2 Elect Ivan Artemenko as Member of Audit Commission Management For For 7.3 Elect Aleksey Sedunov as Member of Audit Commission Management For For 8 Approve Remuneration of Members of Audit Commission Management For For 9 Ratify KPMG as Auditor Management For For LUKOIL OAO Meeting Date:DEC 18, 2012 Record Date:NOV 12, 2012 Meeting Type:SPECIAL Ticker:LUKFY Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 40.00 per Share Management For For 2 Approve New Edition of Regulations on General Meetings Management For For LUKOIL OAO Meeting Date:JUN 27, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:LUKOY Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 90 per Share Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Viktor Blazheyev as Director Management None For 2.3 Elect Leonid Fedun as Director Management None Against 2.4 Elect Valery Grayfer as Director Management None Against 2.5 Elect Igor Ivanov as Director Management None For 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Richard Matzke as Director Management None For 2.8 Elect Sergey Mikhaylov as Director Management None Against 2.9 Elect Mark Mobius as Director Management None For 2.10 Elect Guglielmo Antonio Claudio Moscato as Director Management None For 2.11 Elect Nikolai Nikolaev as Director Management None Against 2.12 Elect Ivan Picte as Director Management None For 3.1 Elect Mikhail Maksimov as Member of Audit Commission Management For For 3.2 Elect Vladimir Nikitenko as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors for Their Service until 2013 AGM Management For For 4.2 Approve Terms of Remuneration of Directors for Their Service Starting from 2013 AGM Management For For 5.1 Approve Remuneration of Members of Audit Commission for Their Service until 2013 AGM Management For For 5.2 Approve Terms of Remuneration of Members of Audit Commission for Their Service Starting from 2013 AGM Management For For 6 Ratify ZAO KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Management For For MAGYAR TELEKOM PLC. Meeting Date:APR 12, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:MTELEKOM Security ID:X5187V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 0 Receive Management Board's Report on Company Management, Business Operations, Business Policy, and Financial Standing Management None None 1 Approve Consolidated Financial Statements and Statutory Reports, and Receive Related Supervisory Board, Audit Committee, and Auditor's Reports Management For For 2 Accept Financial Statements and Statutory Reports, and Receive Related Supervisory Board, Audit Committee, and Auditor's Reports Management For For 3 Approve Allocation of Income and Dividends, and Receive Related Supervisory Board, Audit Committee, and Auditor's Reports Management For For 4 Authorize Share Repurchase Program Management For For 5 Approve Company's Corporate Governance Statement Management For For 6 Approve Discharge of Management Board Management For For 7.1 Reelect Ferri Abolhassan, Dr. as Member of Management Board Management For For 7.2 Elect Kerstin Gunther as Member of Management Board Management For For 7.3 Reelect Thilo Kusch as Member of Management Board Management For For 7.4 Reelect Christopher Mattheisen as Member of Management Board Management For For 7.5 Reelect Gyorgy Mosonyi as Member of Management Board Management For For 7.6 Reelect Gunter Mossal as Member of Management Board Management For For 7.7 ReeElect Frank Odzuck as Member of Management Board Management For For 7.8 Reelect Mihaly Patai, Dr. as Member of Management Board Management For For 7.9 Reelect Ralph Rentschler, Dr. as Member of Management Board Management For For 7.10 Elect Branka Skaramuca as Member of Management Board Management For For 8.1 Reelect Janos Bito, Dr. as Supervisory Board Member Management For For 8.2 Reelect Attila Bujdoso as Representative of Employee Shareholders at the s Supervisory Board Management For For 8.3 Reelect Illessy Janos, Dr. as Supervisory Board Member Management For For 8.4 Reelect Sandor Kerekes, Dr. as Supervisory Board Member Management For For 8.5 Reelect Konrad Kreuzer as Supervisory Board Member Management For For 8.6 Reelect Tamas Lichnovszky as Representative of Employee Shareholders at the Supervisory Board Management For For 8.7 Reelect Martin Meffert as Supervisory Board Member Management For For 8.8 Reelect Eva Oz as Representative of Employee Shareholders at the Supervisory Board Management For For 8.9 Reelect Laszlo Pap, Dr. as Supervisory Board Member Management For For 8.10 Reelect Karoly Salamon, Dr. as Supervisory Board Member Management For For 8.11 Reelect Mrs. Zsolt Varga as Representative of Employee Shareholders at the s Supervisory Board Management For For 8.12 Reelect Konrad Wetzker, Dr. as Supervisory Board Member Management For For 9.1 Reelect Janos Bito, Dr. as Member of Audit Committee Management For For 9.2 Reelect Illessy Janos, Dr. as Member of Audit Committee Management For For 9.3 Reelect Sandor Kerekes Dr., as Member of Audit Committee Management For For 9.4 Reelect Laszlo Pap, Dr. as Member of Audit Committee Management For For 9.5 Reelect Karoly Salamon, Dr. as Member of Audit Committee Management For For 10 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For MECHEL OAO Meeting Date:SEP 28, 2012 Record Date:AUG 17, 2012 Meeting Type:SPECIAL Ticker:MTLR Security ID:583840103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related-Party Transactions Re: Guarantee Agreements Management For For 2 Approve Related-Party Transaction Re: Supplementary Agreement to the Guarantee Agreement with OAO Gazprombank Management For For 3 Approve Related-Party Transaction Re: Supplementary Agreement to the Guarantee Agreement with OAO Gazprombank Management For For MHP SA Meeting Date:APR 29, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:MHPC Security ID:55302T204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Approve Board's and Auditor's Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income Management For For 4 Approve Allocation of Part of Share Premium to Non-Distributable Reserve for Own Shares Management For For 5 Approve Discharge of Auditors Management For For 6 Approve Discharge of Directors Management For For 7 Approve Remuneration of Directors Management For For 8 Renew Appointment of Deloitte as Auditor Management For For 9 Reelect Charles Adriaenssen, John Clifford Rich, John Grant, Yuriy A. Kosyuk, Victoriya B. Kapelushna, Yuriy Melnyk, and Philippe Lamarche as Directors Management For For 10 Approve Resignation of Yuriy Logush as Director Management For For 11 Approve Reduction in Share Capital Through Cancellation of Repurchased Shares Management None None 12 Amend Article 5 Re: Item 11 Management None None 13 Transact Other Business (Non-Voting) Management None None 14 Approve Keeping Unsold Repurchased Shares in Treasury for Unlimited Period Management For Against MMC NORILSK NICKEL Meeting Date:JAN 29, 2013 Record Date:DEC 24, 2012 Meeting Type:SPECIAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reduction in Share Capital via Share Cancellation Management For For 2 Amend Charter Management For For MMC NORILSK NICKEL Meeting Date:MAR 11, 2013 Record Date:DEC 24, 2012 Meeting Type:SPECIAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of Board of Directors Management For For 2.1 Elect Enos Ned Banda as Director Management None For 2.2 Elect Sergey Barbashev as Director Management None Against 2.3 Elect Aleksey Bashkirov as Director Management None Against 2.4 Elect Sergey Bratukhin as Director Management None Against 2.5 Elect Andrey Bugrov as Director Management None Against 2.6 Elect Andrey Varichev as Director Management None Against 2.7 Elect Marianna Zakharova as Director Management None Against 2.8 Elect Valery Matvienko as Director Management None Against 2.9 Elect Stalbek Mishakov as Director Management None Against 2.10 Elect Garreth Penny as Director Management None For 2.11 Elect Gerhard Prinsloo as Director Management None For 2.12 Elect Maxim Sokov as Director Management None Against 2.13 Elect Vladislav Solovyev as Director Management None Against 2.14 Elect Sergey Chemezov as Director Management None Against MMC NORILSK NICKEL Meeting Date:JUN 06, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends of RUB 400,83 per Share Management For For 5.1 Elect Sergey Barbashev as Director Management None Against 5.2 Elect Alexey Bashkirov as Director Management None Against 5.3 Elect Sergey Bratukhin as Director Management None Against 5.4 Elect Andrey Bougrov as Director Management None Against 5.5 Elect Marianna Zakharova as Director Management None Against 5.6 Elect Valery Matvienko as Director Management None Against 5.7 Elect Stalbek Mishakov as Director Management None Against 5.8 Elect Gareth Penny as Director Management None For 5.9 Elect Cornelis J.G. Prinsloo as Director Management None For 5.10 Elect Maxim Sokov as Director Management None Against 5.11 Elect Vladislav Solovyev as Director Management None Against 5.12 Elect Sergey Chemezov as Director Management None Against 5.13 Elect Robert Edwards as Director Management None For 6.1 Elect Petr Voznenko as Member of Audit Commission Management For For 6.2 Elect Natalya Gololobova as Member of Audit Commission Management For For 6.3 Elect Dmitry Pershinkov as Member of Audit Commission Management For For 6.4 Elect Georgiy Svanidze as Member of Audit Commission Management For For 6.5 Elect Vladimir Shilkov as Member of Audit Commission Management For For 7 Ratify Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 8 Ratify Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 9 Approve Remuneration of Directors Management For Against 10 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives Management For For 11 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For For 12 Approve Reduction in Share Capital Management For For 13 Approve New Addition of Charter Management For For 14.1 Approve Related-Party Transaction(s) with ZAO Normetimpex Re: Amend 2009 Commission Agreement Management For For 14.2 Approve Related-Party Transaction(s) with ZAO Normetimpex Re: Order to 2009 Commission Agreement Management For For 15 Approve Related-Party Transactions with OAO Sberbank of Russia Management For For 16 Approve Related-Party Transactions with OAO Sberbank of Russia, and/or SIB Cyprus Ltd, and/or Sberbank CIB UK Ltd, and/or Sberbank Switzerland AG Management For For 17 Approve Related-Party Transaction with OAO Kolskaya GMK Re: Loan Agreement Management For For MOBILE TELESYSTEMS OJSC Meeting Date:JAN 14, 2013 Record Date:NOV 26, 2012 Meeting Type:SPECIAL Ticker:MTSS Security ID:X5430T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Approve Reorganization via Acquisition of ZAO KR-1 Management For For 3 Approve Reorganization via Acquisition of ZAO SWIT-COM,ZAO Universal TV,ZAO MC Altair-Tula,ZAO Telecompany Altair,ZAO Altair-Tula,ZAO MultiCable Networks Tambov,ZAO Infocenter,ZAO SibGroupInvest,ZAO Skif-Line, ZAO Skif-Oryol,ZAO Skif-Tambov, ZAO TK-Spectr Management For For 4 Amend Charter Management For For MOBILE TELESYSTEMS OJSC Meeting Date:FEB 14, 2013 Record Date:NOV 19, 2012 Meeting Type:SPECIAL Ticker:MTSS Security ID:X5430T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Approve Early Termination of Powers of Board of Directors Management For For 3.1 Elect Anton Abugov as Director Management None Against 3.2 Elect Aleksey Buyanov as Director Management None Against 3.3 Elect Aleksandr Gorbunov as Director Management None Against 3.4 Elect Andrey Dubovskov as Director Management None Against 3.5 Elect Ron Sommer as Director Management None Against 3.6 Elect Michel Combes as Director Management None For 3.7 Elect Stanley Miller as Director Management None For 3.8 Elect Vsevolod Rozanov as Director Management None Against 3.9 Elect Thomas Holtrop as Director Management None For 4.1 Approve Early Termination of Powers of Audit Commission Management For For 4.2.1 Elect Irina Borysenkova as Member of Audit Commission Management For For 4.2.2 Elect Maksim Mamonov as Member of Audit Commission Management For For 4.2.3 Elect Aleksandr Obermeister as Member of Audit Commission Management For For 5 Approve Company's Membership in Association National Payment Council Management For For NORD GOLD NV Meeting Date:OCT 15, 2012 Record Date:SEP 17, 2012 Meeting Type:SPECIAL Ticker:NGOLY Security ID:65557T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Amend Articles Re: Delegation of Powers Management For For 3 Other Business Management None None 4 Close Meeting Management None None NORD GOLD NV Meeting Date:JUN 04, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL Ticker:NORD Security ID:65557T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discussion of the Annual Report Management None None 3 Adopt Financial Statements Management For For 4a Approve Discharge of Executive Directors Management For For 4b Approve Discharge of Non-Executive Directors Management For For 5 Approve Allocation of Income and Dividends of USD 0.118 per Share Management For For 6 Ratify Deloitte as Auditors Management For For 7a Reelect Nikolay Zelenskiy as Director Management For For 7b Reelect Sergey Zinkovich as Director Management For For 7c Reelect Philip Baum as Director Management For For 7d Reelect Peter Lester as Director Management For For 7e Elect David Morgan as Director Management For For 7f Elect Michael Nossal as Director Management For For 7g Elect Alexey Mordashov as Director Management For For 7h Elect Mikhail Noskov as Director Management For For 8 Amend Articles Re: Legislative Changes Management For Against 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10a Grant Board Authority to Issue Shares Management For For 10b Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None OTP BANK NYRT Meeting Date:APR 26, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:OTP Security ID:X60746181 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Management Board Report Management For For 1.2 Accept Financial Statements and Statutory Reports Prepared in Accordance with Hungarian Accounting Standards (HAL) Management For For 1.3 Approve Allocation of Income and Dividends of HUF 120 per Share Management For For 1.4 Approve Consolidated Financial Statements and Statutory Reports Management For For 1.5 Approve Supervisory Board Report Management For For 1.6 Approve Auditor's Report Management For For 2 Approve Company's Corporate Governance Statement Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Supervisory Board's Internal Rules Management For For 6 Elect Dominique Uzel as Supervisory Board Member Management For For 7 Approve Remuneration Report Management For For 8 Approve Remuneration of Management and Supervisory Board Members Management For For 9 Authorize Share Repurchase Program Management For For PHARMSTANDARD OJSC Meeting Date:MAY 24, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:PHST Security ID:X6554S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income Management For For 2 Approve Dividends Management For For 3 Elect Directors via Cumulative Voting Management None Against 4 Elect Members of Audit Commission Management For For 5 Ratify Auditor Management For For 6 Approve New Edition of Charter Management For Against 7 Approve New Edition of Regulations on General Meetings Management For Against PHOSAGRO OJSC Meeting Date:SEP 28, 2012 Record Date:AUG 22, 2012 Meeting Type:SPECIAL Ticker:PHOR Security ID:71922G209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividend of RUB 38 per Share for First Six Months of Fiscal 2012 Management For For 2 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Nordea Bank Management For For 3 Approve Large-Scale Related-Party Transaction(s) Re: Loan Agreements Management For For PHOSAGRO OJSC Meeting Date:DEC 29, 2012 Record Date:NOV 23, 2012 Meeting Type:SPECIAL Ticker:PHOR Security ID:71922G209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividend of RUB 25 per Share for First Nine Months of Fiscal 2012 Management For For 2 Approve New Edition of Charter Management For For 3 Approve Regulations on Management Management For For 4 Approve Related-Party Transaction Management For For PHOSAGRO OJSC Meeting Date:JUN 10, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:PHOR Security ID:71922G209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 19.90 per Share Management For For 4.1 Elect Igor Antoshin as Director Management None Against 4.2 Elect Maksim Volkov as Director Management None Against 4.3 Elect Andrey Andreevich Guriev as Director Management None Against 4.4 Elect Andrey Grigoryevich Guriev as Director Management None Against 4.5 Elect Vladimir Litvinenko as Director Management None Against 4.6 Elect Sven Ombudstvedt as Director Management None For 4.7 Elect Roman Osipov as Director Management None Against 4.8 Elect Nataliya Pashkevich as Director Management None Against 4.9 Elect Ivan Rodionov as Director Management None Against 4.10 Elect Marcus Rhodes as Director Management None For 4.11 Elect Mikhail Rybnikov as Director Management None Against 5 Elect Members of Audit Commission Management For For 6 Ratify Auditor Management For For 7 Approve Remuneration of Directors Management For For 8 Approve Related-Party Transaction with OAO PhosAgro-Cherepovets Re: Loan Agreement Management For Against 9 Approve Related-Party Transaction with OAO PhosAgro-Cherepovets Re: Supplementary Agreement to Loan Agreement Management For Against 10 Approve Large-Scale Related-Party Transaction with OAO Nordea Bank Re: Guarantee Agreement Management For Against RAIFFEISEN BANK INTERNATIONAL AG Meeting Date:JUN 26, 2013 Record Date:JUN 16, 2013 Meeting Type:ANNUAL Ticker:RBI Security ID:A7111G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.17 per Share Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Approve Remuneration of Supervisory Board Members Management For For 6 Ratify KPMG Austria AG as Auditors Management For For 7 Elect Klaus Buchleitner as Supervisory Board Member Management For For 8 Approve Creation of EUR 298.1 Million Pool of Capital without Preemptive Rights Management For For 9 Approve Issuance of Convertible Bonds with a Maximum Total Amount of EUR 2 Billion Management For For 10 Approve Creation of EUR 119.3 Million Pool of Capital without Preemptive Rights to Grant Conversion or Subscription Rights Pursuant to Resolution in Item 9 Management For For 11 Approve Issuance of up to 208,588 shares to Members of the Management Board under Share Transfer Program Management For For RASPADSKAYA OAO Meeting Date:OCT 23, 2012 Record Date:SEP 04, 2012 Meeting Type:SPECIAL Ticker:RASP Security ID:X7457E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reduction in Share Capital via Share Cancellation Management For For 2 Ratify Ernst & Young as IFRS Auditor Management For For RASPADSKAYA OAO Meeting Date:MAY 27, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:RASP Security ID:X7457E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Omission of Dividends Management For For 2 Elect Elena Gordeeva as Company's Internal Auditor Management For For 3 Ratify OOO Finansovye and Buchgalterskie Konsultanty as Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 4 Ratify Ernst&Young as Auditor of Company's Consolidated Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 5 Approve New Edition of Charter Management For Against 6 Approve Transfer of Powers of Sole Executive Body to Managing Company Management For Against 7.1 Elect Gennadiy Kozovoy as Director Management None Against 7.2 Elect Ilya Lifshits as Director Management None Against 7.3 Elect Sergey Stepanov as Director Management None Against 7.4 Elect Jeffrey Townsend as Director Management None Against 7.5 Elect Terry Robinson as Director Management None For 7.6 Elect Aleksandr Frolov as Director Management None Against 7.7 Elect Eric Stoyle as Director Management None Against SBERBANK OF RUSSIA Meeting Date:MAY 31, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:SBER Security ID:X76317100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 2.57 per Common Share and RUB 3.20 per Preferred Share Management For For 4 Ratify Auditor Management For For 5.1 Elect German Gref as Director Management None Against 5.2 Elect Sergey Guriyev as Director Management None For 5.3 Elect Mikhail Dmitriev as Director Management None Against 5.4 Elect Bella Zlatkis as Director Management None Against 5.5 Elect Nadezhda Ivanova as Director Management None Against 5.6 Elect Sergey Ignatyev as Director Management None Against 5.7 Elect Alexei Kudrin as Director Management None Against 5.8 Elect Ilya Lomakin-Rumyantsev as Director Management None Against 5.9 Elect Georgy Luntovsky as Director Management None Against 5.10 Elect Mikhail Matovnikov as Director Management None Against 5.11 Elect Vladimir Mau as Director Management None For 5.12 Elect Alexey Moiseev as Director Management None Against 5.13 Elect Alessandro Profumo as Director Management None Against 5.14 Elect Sergey Sinelnikov-Murylev as Director Management None Against 5.15 Elect Dmitriy Tulin as Director Management None Against 5.16 Elect Alexei Ulyukayev as Director Management None Against 5.17 Elect Ronald Freeman as Director Management None Against 5.18 Elect Sergey Shvetsov as Director Management None Against 5.19 Elect Ahmet Egilmez Mahfi as Director Management None For 6.1 Elect Natalya Borodina as Member of Audit Commission Management For For 6.2 Elect Vladimir Volkov as Member of Audit Commission Management For For 6.3 Elect Maxim Dolzhnikov as Member of Audit Commission Management For For 6.4 Elect Yuliya Isakhanova as Member of Audit Commission Management For For 6.5 Elect Aleksey Minenko as Member of Audit Commission Management For For 6.6 Elect Olga Polyakova as Member of Audit Commission Management For For 6.7 Elect Natalia Revina as Member of Audit Commission Management For For 7 Approve Remuneration of Directors and Members of Audit Comission Management For For 8 Approve Regulations on Remuneration of Directors Management For For 9 Approve New Edition of Charter Management For For SEVERSTAL OAO Meeting Date:SEP 27, 2012 Record Date:AUG 10, 2012 Meeting Type:SPECIAL Ticker:CHMF Security ID:X7803S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends for First Six Months of Fiscal 2012 Management For For SEVERSTAL OAO Meeting Date:DEC 20, 2012 Record Date:NOV 09, 2012 Meeting Type:SPECIAL Ticker:CHMF Security ID:X7803S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends for First Nine Months of Fiscal 2012 Management For For TGK-5 Meeting Date:DEC 17, 2012 Record Date:NOV 09, 2012 Meeting Type:SPECIAL Ticker:TGKE Security ID:X8983Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Large-Scale Transaction Management For Did Not Vote TMK OAO Meeting Date:NOV 02, 2012 Record Date:SEP 27, 2012 Meeting Type:SPECIAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends Management For For 2 Approve New Edition of Regulations on Board of Directors Management For For 3 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Sberbank of Russia Management For For 4 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Sberbank of Russia Management For For VEROPHARM Meeting Date:JUN 25, 2013 Record Date:MAY 08, 2013 Meeting Type:ANNUAL Ticker:VRPH Security ID:X9761B109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For Abstain 2 Approve Financial Statements and Allocation of Income Management For Abstain 3 Approve Omission of Dividends Management For Against 4 Approve New Edition of Regulations on Board of Directors Management For Against 5 Fix Number of Directors Management For For 6.1 Elect Artyom Byektyemirov as Director Management None Against 6.2 Elect Syergey Krivoshyeyev as Director Management None Against 6.3 Elect Marina Pyenkova as Director Management None Against 6.4 Elect Viktor Vasilyev as Director Management None Against 6.5 Elect Vasiliy Rudomino as Director Management None Against 6.6 Elect Arkadiy Gibov as Director Management None Against 6.7 Elect Aleksandr Zabudkin as Director Management None Against 6.8 Elect Denis Kulikov as Director Management None Against 6.9 Elect Andrey Vinkov as Director Management None For 6.10 Elect Aleksandr Shevchuk as Director Management None Against 6.11 Elect Artyom Stepanchikov as Director Management None Against 7.1 Elect Olga Borisyenko as Member of Audit Commission Management For Abstain 7.2 Elect Valyentina Tsepina as Member of Audit Commission Management For Abstain 7.3 Elect Yelyena Karasyova as Member of Audit Commission Management For Abstain 8 Ratify ZAO Deloitte and Touche SNG as Auditor Management For Abstain 9 Approve Remuneration of Directors Management For For VIMPELCOM LTD. Meeting Date:DEC 21, 2012 Record Date:NOV 20, 2012 Meeting Type:ANNUAL Ticker:VIP Security ID:92719A106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2 Elect Jon Baksaas as Director Management None Against 3 Elect Andrei Baranov as Director Management None Against 4 Elect Augie Fabela as Director Management None Against 5 Elect Mikhail Fridman as Director Management None Against 6 Elect Kjell Johnsen as Director Management None Against 7 Elect Hans-Peter Kohlhammer as Director Management None For 8 Elect Yuri Musatov as Director Management None Against 9 Elect Leonid Novoselsky as Director Management None For 10 Elect Aleksey Reznikovich as Director Management None Against 11 Elect Ole Sjulstad as Director Management None Against 12 Elect Morten Sorby as Director Management None Against 13 Elect Sergei Tesliuk as Director Management None Against 14 Elect Torbjorn Wist as Director Management None Against 15 Ratify Ernst & Young Accountants LLP as Auditors Management For For 16 Approve Cancellation of 50 Million Authorized Unissued Ordinary Shares Management For For X5 RETAIL GROUP NV Meeting Date:APR 29, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker: Security ID:98387E205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Allocation of Income Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Elect Mikhail Fridman to Supervisory Board Management For Against 9 Elect Stephan DuCharme to Executive Board Management For For 10 Elect Sergey Piven to Executive Board Management For For 11 Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management For Against 12 Approve Remuneration of Supervisory Board Management For For 13 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 14 Authorize Board to Exclude Preemptive Rights from Issuance under Item 13 Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Ratify PricewaterhouseCoopers as Auditors Management For For 17 Close Meeting Management None None ZHAIKMUNAI L P Meeting Date:NOV 26, 2012 Record Date:NOV 05, 2012 Meeting Type:SPECIAL Ticker:ZKM Security ID:98952U204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Pankaj Jain as a Director Management For For 2 Change Location of Principal Place of Business Management For For ZHAIKMUNAI L P Meeting Date:MAR 28, 2013 Record Date:FEB 28, 2013 Meeting Type:SPECIAL Ticker:ZKM Security ID:98952U204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to the Limited Partnership Agreement Management For For 2 Approve Share Repurchase Program Management For For ZHAIKMUNAI L P Meeting Date:JUN 28, 2013 Record Date:JUN 11, 2013 Meeting Type:ANNUAL Ticker:ZKM Security ID:98952U204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Reelect Frank Monstrey as Director Management For Abstain 5 Reelect Kai-Uwe Kessel as Director Management For For 6 Reelect Piet Everaert as Director Management For For 7 Elect Pankaj Jain as Director Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Russia and East European Fund, Inc. By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
